Title: To James Madison from Elias Vander Horst, 15 May 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


15 May 1802, Bristol. Reports the case of Mason Ryan, an American seaman discharged from the Bristol infirmary, for whom he booked passage on the ship Alexander, Capt. Ebenezer McIntosh. The captain refused to accept the infirm sailor, preferring to pay the $30 penalty once in the U.S. “Having no power to compel him either to receive the Man or to pay the penalty,” reports the case to JM so that steps can be taken to deter such behavior in future. “If this benevolent & necessary Law is to be thus disregarded it must … leave our distressed Seamen often to perish in foreign Countries, as the allowance granted to them in case of sickness is by no means adequate to the expences.” Trusts that a remedy for “this evil” will soon be found; otherwise, “it must in it’s Tendency be highly injurious to our Navigation & Commerce.” The mayor of Bristol would have assisted him in the case but lacked the power. Encloses local newspapers and a London price current.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 2 pp.; docketed by Brent as received 9 Aug. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

